DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 24, 2021 has been entered. No new matter has been added.
Claims 1 – 12 remain pending in the application.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 9, 11 – 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morishita et al. (US 2018/0283261).
Regarding Claim 1:
Morishita et al. teaches a step-type vehicle expansion water tank comprising: a water-tank body (12) having an interior that is separated by two water separating plates (16, 18, 22) configured to insulate heat (paragraph 0028 describes the tank and plates are made of plastic, and plastic is good for insulation) and being of different heights into a higher chamber (24); a middle chamber (28 and 26); and a lower chamber (30), wherein the middle and lower chambers have tops (via 20A) that are communicated and bottoms that are individually provided with a water outlet (38, 36), and wherein a filling port (44) is disposed at a top of the water-tank body.
	Regarding Claim 2:
Morishita et al. teaches each of the tops of the higher chamber, the middle chamber and the lower chamber is provided with a water blocking plate (16, 18, 20, 22) for closing the chambers, and the water blocking plate is provided with at least one water-level balancing port (32, 34, 36).
	Regarding Claim 3:
Morishita et al. teaches the water blocking plates at the tops of the higher chamber, the middle chamber and the lower chamber are horizontally provided and have heights that are sequentially reduced, to present a step-type structure (Figs 1 – 4).
	Regarding Claim 4:
Morishita et al. teaches wherein heights of two of the water separating plates are greater than heights of horizontal positions of the water blocking plates that are located on two sides thereof (Figs 1 – 4).
	Regarding Claim 5:
Morishita et al. teaches the water-tank body, the water separating plates and the water blocking plates are made of a polymer material (paragraph 0028).
	Regarding Claim 6:
Morishita et al. teaches the water-level balancing port is provided at a central position of the water blocking plate (Fig 2).
	Regarding Claim 7:
Morishita et al. teaches a steam releasing port (50) is provided at an upper part of the water-tank body.
	Regarding Claim 8:
Morishita et al. teaches a filled-amount regulating port (32, 34, 36_) in communication with the lower chamber is provided at a lower part of the water-tank body.
	Regarding Claim 9:
Morishita et al. teaches the filling port corresponds to the higher chamber (Figs 1 – 4), and a covering plate (54) is provided over the filling port.
	Regarding Claim 11:
Morishita et al. teaches a steam releasing port (52) disposed at an upper part of the water-tank body.
	Regarding Claim 12:
Morishita et al. teaches a filled-amount regulating port (32, 34, 36) in communication with the lower chamber and that is disposed at a lower part of the water-tank body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2018/0283261) and in view of Hoffman et al. (DE 4103523A1).
Regarding Claim 10:
	Morishita et al. is silent to each of interiors of the higher chamber, the middle chamber and the lower chamber is provided with a water-level sensor.
	However, Hoffman et al. teaches a similar expansion tank having a water-level sensor (10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sensor of Hoffman et al. in the tank of Morishita et al. in order to monitor the fluid amount.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
On Page 4 of the Remarks, the Applicant argues that Morishita et al. does not teach the plates are configured to insulate heat. The Examiner disagrees and maintains the rejection because the plates of Morishita et al. are made of plastic, and plastic is considered a good heat insulator in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747